DETAILED ACTION
This office action is in response to the application filed on 12/30/2020. Claims 1-13 are cancelled and claims 14-31 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application 62/792,423 filed on 01/15/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 and 01/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,637 in view of Ohkawa (US 2019/0281298). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 14 of pending application, claim 14 substantially discloses all the same elements and features of U.S. Patent No. 10,917,637. These limitations are fully covered by the claims of the U.S. Patent No. 10,917,637.
Claim 1 of U.S. Patent No. 10,917,637 does not explicitly disclose the following claim limitation “wherein the prediction mode information is related to whether inter prediction or intra prediction is applied to the current block”.
However, in the same field of endeavor Ohkawa discloses more explicitly wherein the prediction mode information is related to whether inter prediction or intra prediction is applied to the current block (Ohkawa, a determiner which (i) determines which one of intra processing and inter processing is applied to the current block, and (ii) when the intra processing is applied to the current block).

The reasoning being is to increase compression efficiency (Ohkawa, paragraph 4). 

Claims 14-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent Application No. 16/852,735 now patent No. 10917637. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent application No. 16/852,735 now patent No. 10917637.

U.S. Patent No. 10,917,637
Instant Application No. 17/138,494
Claim 1: A method for decoding an image performed by a decoding apparatus, the method comprising: obtaining prediction mode information and residual related information from a bitstream
Claim 14: A method for decoding an image performed by a decoding apparatus, the method comprising: obtaining prediction mode information and residual related information from a bitstream
deriving prediction samples of a current block by performing prediction based on the prediction mode information
deriving prediction mode for a current block based on the prediction mode information

deriving residual samples of the current block based on the residual related information
and generating reconstruction samples of the current block based on the prediction samples and the residual samples
and generating reconstruction samples of the current block based on the prediction samples and the residual samples
wherein the residual related information comprises a transform skip flag based on a size of the current block and a maximum transform skip size
wherein the residual related information comprises a transform skip flag based on a size of the current block and a maximum transform skip size
wherein the transform skip flag represents whether a transform skip is applied to the current block
wherein the transform skip flag is related to whether a transform skip is applied to the current block
wherein information about the maximum transform skip size is obtained from the bitstream
wherein information about the maximum transform skip size is obtained from the bitstream
wherein the information about the maximum transform skip size includes a log2 transform skip max size minus2 syntax element
wherein the information about the maximum transform skip size includes a log2_transformskipmaxsize_minus2 syntax element
and wherein the maximum transform skip size is derived based on the following equation
and wherein the maximum transform skip size is derived based on the following equation
MaxTsSize = 1 << (log2_transform_skip_max_minus2 + 2)
MaxTsSize = 1 << (log2_transform_skip_max_minus2 + 2)

where, the MaxTsSize represents the maximum transform skip size, and the log2_transformskipmaxsize_minus2 represents a value of the log2_transformskipmaxsize_minus2 syntax element


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481